                                         Case 3:20-cv-00289-DB Document 1-1 Filed 11/23/20 Page 1 of 1
             (Rev.   OJGE DAVID BRIONE                                                                    COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

    I. (a) PLAINTIFFS                                                                                                            DEFENDANTS
                                                                                                                               UNITED DEBT SETTLEMENT LLC, a New York Limited Liability
     BRANDON CALLIER
          (b)   County      of   Residence of First Listed     Plailfl
                                          (EXCEPT IN US. PLAINTIFFCASES,)
                                                                              tag                APi 9:         5t
                                                                                                                               Company and MARCEL BLUVSTEIN
                                                                                                                                County of Residence of First Listed Defendant
                                                                                                                                                         (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                                                             KINGS

                                                                      C1E
                                                                 -ESTERN DST"'T CF
                                                                                   US   Di1 f(:.:                               NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                             THE TRACT OF LAND INVOLVED.
                                                                                                          I



                             (Firm Name, Address, and TelephoeNumber,_                                                           Attorneys     (IfKnown)

     preAtt0meYs


    II. BASIS OF JURISDICTION (Place an "X" in OneBoxOnly)
                                                                                                                                         EP2OCVO2 89
                                                                                                                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X"inOneBoxforPlain4ff
                                                                                                                          (For Diversity Cases Only)                                              and One BoxforDefendant)
    El I     U.S. Government                     X3      Federal Question                                                                           PTF         DEF                                                PiT       DEF
                Plaintiff                                  (US. Government Not a Party)                              CitizenofThisState             0 1         %      1   IncorporatedorPtincipalPlace             El 4     El 4
                                                                                                                                                                             of Business In This State
    0    2   U.S. Government                     0   4   Diversity                                                   Citizen of Another State          0   2    0     2    Incorporated and Principal Place         0    5   El 5
                Defendant                                  (Indicate Citizenship ofParties in Item Ill)                                                                      of Business In Another State
                                                                                                                     Citizen or Subject of a           0   3    El    3    Foreign Nation                           El 6     El 6
                                                                                                                       Foreign Country
    1V.      NATURE OF StilT (P/ace an "f"                      in   One Box On/u)                                                                               (lick herefor                             :.:..
                CONTRACT                                                      TORTS                                       FORJeEITIJREIPENALr,!                      MNKRIIFT1Y                       OSATVUS                       1
    0    110 Insurance                          PERSONAL INJURY                         PERSONAL INJURY              0    625 Drug Related Seizure         0 422 Appeal 28 USC      158       0    375 False Claims Act
    El l2OMarine                             El 3lOAisplane                         El 365 Peisonallnjuiy -                    ofProperIy2lUSC88I          0423 Withdrawal                    0    376QuiTam(31 USC
    0  130 Miller Act                        El 315 Airplane Product                        Product Liability        0    690 Other                                  28 USC 157                         3729(a))
    0  140 Negotiable Instnunent                       Liability                    0 367 Health Caret                                                                                        El   400 State Reapportionment
    El 150 Recovery of Overpayment           El   320 Assault, Libel &                     Pharmaceutical                                                     I"ROPERTY RIGHTS                El   410 Antitrust
             & Enforcement of Judgment                 Slander                             Personal Injury                                                 El 820 Copyrights                  0    430 Banks and Banking
    El 151 Medicare Act                      El   330 Federal Employers'                   Product Liability                                               0 830 Patent                       El   450 Commerce
    El 152 Recovery of Deihalted                       Liability                    El 368 Asbestos Personal                                               0 835 Patent - Abbreviated         El   460 Deportation
           Student Loans                     0    340 Marine                                Injury Product                                                        New Drug Application        El   470 Racketeer Influenced and
           (Excludes Veterans)               0    345 Marine Product                        Liability                                                      El 840 Trademark                            Corrupt Organizations
    0 153 Recovery of Overpayment                      Liability                     PERSONAL PROPERTY                             lABOR                             ASECtJR1TY               El   480 Consumer Credit
           of Veteran's Benefits             El   350 Motor Vehicle                0   370 Other Fraud               0    710 Fair Labor Standards         El 861 HIA (1395ff)                0    490 Cable/Sat TV
    0 160 Stockholders' Suits                El   355 Motor Vehicle                 El 371 Tnsth in Lending                    Act                         0  862 Black Lung (923)            0    850 SecuritiesfCommoditiest
    0 190 Other Contract                              Product Liability             0 380 Other Personal             El   720 Labor/Management             1] 863 DIWC/DIWW (405(g))                   Exchange
    El 195 Contract Product Liability        El   360 Other Personal                       Property Damage                     Relations                   1] 864 SSID Title XVI              1    890 Other Statutory Actions
    El 196 Franchise                                  Injusy                       0   385 Property Damage           0    740 Railway Labor Act            0  865 RSI (405(g))                0    891 Agricultural Acts
                                             0    362 Personal Injury -                    Product Liability         0    751 Family and Medics!                                              0 893 Environmental Matters
                                                      Medical Malxactice                                                       Leave Act                                                      0 895 Freedom of lnlbnnation
I            REAL PROPERTY                           CiVIL RIGHTS                   PRISONER PETIT8ONS               0    790 Other Labor Litigation           FEDERAL TAX SUIIS                         Act
    0    210 Land Condemnation               El 440 Other Civil Rights               Habeas Corpus:                  El   791 Employee Retirement          El 870 Taxes (U.S. Plaintiff       El   8% Arbitration
    El   220 Foreclosure                     El 441   Voting                       El 463 Alien Detainee                      Income Security Act                   or Defendant)             0 899 Administrative Procedure
    El   230 Rent Lease & Ejectment          0    442 Employment                   El 510 Motions to Vacate                                                El 871 IRSThird Party                     Act/Review or Appeal of
    El   240 Torts to Land                   El   443 Housing/                            Sentence                                                                  26 USC 7609                      Agency Decision
    El   245 Tort Product Liability                   Accommodations               El 530 General                                                                                             El 950 Constitutionality of
    0    290 All Other Real Property         El   445 Amer. wtDisabilities     -   El 535 Death Penalty                       IMMIGRATION                                                            State Statutes
                                                      Employment                       Other:                        0    462 Naturalization Application
                                             El   446 Amer. w/Disabilities     -   0  540 Mandamus & Other           El 465   Other Immigration
                                                      Other                        El 550 Civil Rights                        Actions
                                             El   448 Education                    El 555 Prison Condition
                                                                                   0  560 Civil Detainee -
                                                                                          Conditions of
                                                                                          Confinement
V. ORIGIN (Place an "X" in One Box Only)
         I   Original              02    Removed from                  El 3        Remanded from              0   4 Reinstated or        0     5 Transferred from          El 6 Multidistrict             El 8   Multidistrict
             Proceeding                  State Court                               Appellate Court                   Reopened                    Another District               Litigation -                     Litigation -
                                                                                                                                                                                  Transfer                       Direct File
                                                     Cite the U.S. Civil Statute under which you are filing (J)o not cItejuricdictional statutes unless d/versily):
                                                     47 U.S.0
VI. CAUSE OF ACTION                                  Brief description of cause:
                       Defendants made reieated unsolicited automated calls to the Plaintiffs cell øhoi
    VII. KIL,I LI) I1'
                     U LS
                       LI CHECK IF THIS IS A CLASS ACTION      DEMAND                          CHECK Y LS only st ilemanclecl in complatnt:
     COMPLAINT:            UNDER RULE 23, F.R.Cv.P.             51,000.00                      JURY DEMAND:              Yes       ElNo
VIII. RELATED CASE(S)
                         (See instructions):
      IF ANY                                 JUDGE                                       DOCKET NUMBER
DATE                                                                                   SIGttE OF ATFORNEY OF RECORD
    11/23/2020                                                                            1?-f     O..z...'_.-



         RECEIPT 4                       AMOUNT                                           APPLYING IFP                                         JUDGE                              MAG. JUDGE
